properly denied appellants' petition for judicial review and ordered the
                   issuance of an FMP certificate. We therefore
                              ORDER the judgment of the district court AFFIRMED.'




                                          Gibbons

                               )
                                              J.
                   Douglas                                  Saitta




                   cc: Hon. Kathleen E. Delaney, District Judge
                        Kravitz, Schnitzer & Johnson, Chtd.
                        Spencer M. Judd
                        Eighth District Court Clerk




                         'In light of this disposition, we vacate the stay imposed by our
                   November 21, 2013, order. We note that this disposition should not be
                   construed as preventing either party from pursuing relief outside the
                   context of the FMP.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    cep